Order entered November 1, 2012




                                             In The
                                 Court of Appeals
                          ifth istritt of Texas at Pallas
                                    No. 05-12-00969-CV

                       PATSY B. ANDERTON, ET AL., Appellants

                                              V.

                        CITY OF CEDAR HILL, TEXAS, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-12187

                                          ORDER

       The Court has before it appellants’ October 29, 2012 first motion for extension of time to

file reply brief, which is unopposed. The Court GRANTS the motion and ORDERS that any

reply brief be filed by November 26, 2012.



                                                      MOLLY
                                                      JUSTICE